The opinion of the Court was delivered by
Huston, J.
The act of the 6th April, 1802, provides for laying *291■out, and opening roads ; and in the nineteenth section, for vaca'ting any useless or burdensome road ; and this act contemplated that after the road was .vacated, there might be no highway from .one extreme point to the other. "■
And the act of the 6th February, 1815, provided, that after a road was laid out and before it was opened, it might be vacated on a petition by a majority of those who petitioned for the road, and-this act also contemplated, that there might be no highway between the extreme points. Another law and very beneficial one, the act of the 3d of April, 1809, is made to provide for the improvement of our roads, by vacating certain parts, and laying out a road to supply such parts, on other and better ground. The old road is vacated wherever it-is supplied by a new one. Under this law there is still to be a highway between the extreme (joints 5 but it may be in many places, different -from the old one. The act of the 23d of April, 1-825,. does not give the Sessions power under the two first acts, to vacate absolutely a state road — but in the words of the act of 1809 ■“ to vacate and change.” It expressly forbids the Court to vacate, unless upon the view or review another route is supplied.
On the act then of 1825, and that of 1809, we are of opinion that the Court had power to grant the views and reviews in question, and so ehange the route. It would be strange, if viewers, in laying a road thirteen miles in length, should not commit •some errors, and in some places lay out the road on ground not the best, And it would be very.'harsh, if, when this was discovered, the county was compelled to malie a bad and inconvenient -road, in order to be entitled to permission to apply for and obtain .a more convenient one.
The other exceptions need not be noticed.
proceedings confirmed.